Name: Commission Regulation (EU) NoÃ 286/2010 of 6Ã April 2010 amending Regulation (EC) NoÃ 88/2007 as regards communication of statistics concerning quantities of pasta products
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  trade policy;  economic analysis;  America;  information technology and data processing;  trade
 Date Published: nan

 7.4.2010 EN Official Journal of the European Union L 87/21 COMMISSION REGULATION (EU) No 286/2010 of 6 April 2010 amending Regulation (EC) No 88/2007 as regards communication of statistics concerning quantities of pasta products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1216/2009 of 30 November 2009 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 8(3) and Article 19 thereof, Whereas: (1) Commission Regulation (EC) No 88/2007 of 12 December 2006 laying down special detailed rules for the application of the system of export refunds on cereals exported in the form of pasta products falling within CN codes 1902 11 00 and 1902 19 (2) provides for pasta products falling within the abovementioned codes and exported to the United States to be accompanied by a certificate (P2 certificate) stating whether or not they qualify for a rate of refund applicable, in the case of exports to the United States of America, to the basic cereal products used in their manufacture. This Regulation also requires the competent authorities in the Member States to communicate the necessary statistics to the Commission. (2) In the interests of reducing the administrative burden, provision should be made for the possibility for the competent authorities in the Member States not to communicate the statistics where the refund applicable to the basic products of the cereal sector used to manufacture pasta products falling within the abovementioned CN codes is either suspended or is equal to zero. (3) Regulation (EC) No 88/2007 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty, HAS ADOPTED THIS REGULATION: Article 1 Article 6 of Regulation (EC) No 88/2007 is replaced by the following: Article 6 1. The competent authorities of the Member States shall communicate to the Commission, by the end of each month at the latest, the statistics relating to the quantities of pasta products, by CN codes, specifying the quantities which qualify for an export refund and the quantities which do not qualify for an export refund, in respect of which certificates have been issued in the course of the previous month, at the following address: European Commission Directorate-General for Enterprise and Industry Non-Annex I products B-1049 Brussels. 2. Where the refund applicable to the basic products of the cereal sector used to manufacture pasta products falling within CN codes 1902 11 00 and 1902 19 is either suspended or is equal to zero, the competent authorities of the Member States may refrain from communicating the statistics referred to in paragraph 1. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 10. (2) OJ L 21, 30.1.2007, p. 16.